                                          Case 19-12443                 Doc 8             Filed 02/27/19            Page 1 of 2

)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\\RXUFDVH

                   Corey Parkinson
'HEWRU          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                    )LUVW1DPH             0LGGOH1DPH               /DVW1DPH

'HEWRU            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
6SRXVHLIILOLQJ )LUVW1DPH             0LGGOH1DPH               /DVW1DPH


8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKHDistrict
                                         BBBBBBBBBBBBBBBBBBBBBB
                                                 of Maryland    'LVWULFWRIBBBBBBBBBB

&DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                     6WDWH
                                                                                                                                                   &KHFNLIWKLVLVDQ
,INQRZQ                                                                                                                                          DPHQGHGILOLQJ



    2IILFLDO)RUP
    St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                              

    ,I\RXDUHDQLQGLYLGXDOILOLQJXQGHUFKDSWHU\RXPXVWILOORXWWKLVIRUPLI
     FUHGLWRUVKDYHFODLPVVHFXUHGE\\RXUSURSHUW\RU
     \RXKDYHOHDVHGSHUVRQDOSURSHUW\DQGWKHOHDVHKDVQRWH[SLUHG
    <RXPXVWILOHWKLVIRUPZLWKWKHFRXUWZLWKLQGD\VDIWHU\RXILOH\RXUEDQNUXSWF\SHWLWLRQRUE\WKHGDWHVHWIRUWKHPHHWLQJRIFUHGLWRUV
    ZKLFKHYHULVHDUOLHUXQOHVVWKHFRXUWH[WHQGVWKHWLPHIRUFDXVH<RXPXVWDOVRVHQGFRSLHVWRWKHFUHGLWRUVDQGOHVVRUV\RXOLVWRQWKHIRUP
    ,IWZRPDUULHGSHRSOHDUHILOLQJWRJHWKHULQDMRLQWFDVHERWKDUHHTXDOO\UHVSRQVLEOHIRUVXSSO\LQJFRUUHFWLQIRUPDWLRQ
    %RWKGHEWRUVPXVWVLJQDQGGDWHWKHIRUP
    %HDVFRPSOHWHDQGDFFXUDWHDVSRVVLEOH,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHV
    ZULWH\RXUQDPHDQGFDVHQXPEHULINQRZQ

     Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

      )RUDQ\FUHGLWRUVWKDW\RXOLVWHGLQ3DUWRISchedule D: Creditors Who Have Claims Secured by Property 2IILFLDO)RUP'ILOOLQWKH
        LQIRUPDWLRQEHORZ

           ,GHQWLI\WKHFUHGLWRUDQGWKHSURSHUW\WKDWLVFROODWHUDO                      :KDWGR\RXLQWHQGWRGRZLWKWKHSURSHUW\WKDW   'LG\RXFODLPWKHSURSHUW\
                                                                                           VHFXUHVDGHEW"                                   DVH[HPSWRQ6FKHGXOH&"

          &UHGLWRU¶V                                                                     6XUUHQGHUWKHSURSHUW\                             1R
          QDPH
                                                                                          5HWDLQ WKHSURSHUW\DQGUHGHHPLW                 <HV
          'HVFULSWLRQRI
          SURSHUW\                                                                       5HWDLQWKHSURSHUW\DQGHQWHULQWRD
          VHFXULQJGHEW                                                                       Reaffirmation Agreement
                                                                                          5HWDLQWKHSURSHUW\DQG>H[SODLQ@
                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


          &UHGLWRU¶V                                                                     6XUUHQGHUWKHSURSHUW\                             1R
          QDPH
                                                                                          5HWDLQ WKHSURSHUW\DQGUHGHHPLW                 <HV
          'HVFULSWLRQRI
          SURSHUW\                                                                       5HWDLQWKHSURSHUW\DQGHQWHULQWRD
          VHFXULQJGHEW                                                                       Reaffirmation Agreement
                                                                                          5HWDLQWKHSURSHUW\DQG>H[SODLQ@
                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

          &UHGLWRU¶V                                                                     6XUUHQGHUWKHSURSHUW\                             1R
          QDPH
                                                                                          5HWDLQ WKHSURSHUW\DQGUHGHHPLW                 <HV
          'HVFULSWLRQRI
          SURSHUW\                                                                       5HWDLQWKHSURSHUW\DQGHQWHULQWRD
          VHFXULQJGHEW                                                                       Reaffirmation Agreement
                                                                                          5HWDLQWKHSURSHUW\DQG>H[SODLQ@
                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

          &UHGLWRU¶V                                                                     6XUUHQGHUWKHSURSHUW\                             1R
          QDPH
                                                                                          5HWDLQ WKHSURSHUW\DQGUHGHHPLW                 <HV
          'HVFULSWLRQRI
          SURSHUW\                                                                       5HWDLQWKHSURSHUW\DQGHQWHULQWRD
          VHFXULQJGHEW                                                                       Reaffirmation Agreement
                                                                                          5HWDLQWKHSURSHUW\DQG>H[SODLQ@
                                                                                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


    2IILFLDO)RUP                         6WDWHPHQWRI,QWHQWLRQIRU,QGLYLGXDOV)LOLQJ8QGHU&KDSWHU                                         SDJH
                                      Case 19-12443             Doc 8        Filed 02/27/19          Page 2 of 2
                  Corey Parkinson
'HEWRU          BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     &DVHQXPEHU If knownBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




 Pa rt 2 :        List Y our Une x pire d Pe rsona l Prope rt y Le a se s

 )RUDQ\XQH[SLUHGSHUVRQDOSURSHUW\OHDVHWKDW\RXOLVWHGLQSchedule G: Executory Contracts and Unexpired Leases 2IILFLDO)RUP*
 ILOOLQWKHLQIRUPDWLRQEHORZ'RQRWOLVWUHDOHVWDWHOHDVHVUnexpired leasesDUHOHDVHVWKDWDUHVWLOOLQHIIHFWWKHOHDVHSHULRGKDVQRW\HW
 HQGHG<RXPD\DVVXPHDQXQH[SLUHGSHUVRQDOSURSHUW\OHDVHLIWKHWUXVWHHGRHVQRWDVVXPHLW86&S

      'HVFULEH\RXUXQH[SLUHGSHUVRQDOSURSHUW\OHDVHV                                                                :LOOWKHOHDVHEHDVVXPHG"

     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
     'HVFULSWLRQRIOHDVHG                                                                                            <HV
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\


     /HVVRU¶VQDPH                                                                                                   1R
                                                                                                                       <HV
     'HVFULSWLRQRIOHDVHG
     SURSHUW\




 Pa rt 3 :       Sign Be low 



    8QGHUSHQDOW\RISHUMXU\,GHFODUHWKDW,KDYHLQGLFDWHGP\LQWHQWLRQDERXWDQ\SURSHUW\RIP\HVWDWHWKDWVHFXUHVDGHEWDQGDQ\
    SHUVRQDOSURSHUW\WKDWLVVXEMHFWWRDQXQH[SLUHGOHDVH



  /s/ Corey Parkinson
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB              BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     6LJQDWXUHRI'HEWRU                                        6LJQDWXUHRI'HEWRU

             02/27/2019
     'DWHBBBBBBBBBBBBBBBBB                                       'DWHBBBBBBBBBBBBBBBBB
             00 ''  <<<<                                     00 '' <<<<




2IILFLDO)RUP                           6WDWHPHQWRI,QWHQWLRQIRU,QGLYLGXDOV)LOLQJ8QGHU&KDSWHU                            SDJH
